UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-559



In Re: DOROTHY P. LITZENBERG (Mrs.),

                                                         Petitioner.




                            No. 98-560



In Re: DOROTHY P. LITZENBERG (Mrs.),

                                                         Petitioner.




      On Petitions for Writs of Mandamus.    (CA-97-3681-JFM)


Submitted:   July 7, 1998                Decided:   October 20, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Dorothy P. Litzenberg, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorothy P. Litzenberg filed several petitions requesting this

court to hold a hearing and prevent the sale of marital assets by

her ex-husband, to order the district court and the United States

Attorney to enforce her property rights, to order the district

court to compel her ex-husband to pay property taxes on her home,

and to order the district court to issue protective orders in her

favor and rescind all property sales held by her ex-husband. We

construe all motions as petitions for mandamus relief and deny

them.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976). Mandamus relief is available only if there are no other

means by which the relief sought could be granted. See In re Beard,

811 F.2d 818, 826 (4th Cir. 1987). The party seeking mandamus re-

lief carries the heavy burden of showing she has “no other adequate

means” to attain the relief he desires, and that her right to such

relief is “clear and indisputable.” See Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted).

     We deny Litzenberg’s motions because she does not present

extraordinary circumstances that require granting a writ of man-

damus. She fails to show that her right to relief is clear and

indisputable and that she has exhausted all available means of

relief. Accordingly, we deny mandamus relief. We also deny her


                                2
motion to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                  PETITIONS DENIED




                                3